            Case 1:19-cv-09410-PKC Document 75 Filed 05/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
FINCO SERVICES, INC.,                     )
                                          )
                  Plaintiff,              )
                                          )
      -against-                           ) Case No. 1:19-cv-9410 (PKC) (KHP)
                                          )
FACEBOOK, INC., CALIBRA, INC.,            ) MOTION TO WITHDRAW
JLV, LLC, and CHARACTER SF, LLC,          ) SECOND AMENDED COMPLAINT
                                          )
                  Defendants.             )
__________________________________________)

       Plaintiff Finco Services, Inc. and Defendants Facebook, Inc., Calibra, Inc. and JVL, LLC,

through their Counsel, jointly move to withdraw the Second Amended Complaint pending in the

Southern District of New York.

       In support of this motion, Counsel states as follows:

       1.       Plaintiff moves to withdraw the Second Amended Complaint (Dkt. 58) and to

recognize the Amended Complaint (Dkt. 41) as the operative pleading against the remaining

defendants in this matter.

       2.       Plaintiff filed the Second Amended Complaint to address certain deficiencies

alleged in the motion to dismiss filed by Defendant Character SF, LLC (“Character”). Because

Character is no longer a party to this action and the Second Amended Complaint modified

Plaintiff’s allegations against Character only, Plaintiff wishes to withdraw the Second Amended

Complaint.

       3.       Defendants consent to this motion as evidenced by Counsel’s signature.

       4.       Thus, Counsel respectfully request that this motion be granted.

Respectfully submitted,
        Case 1:19-cv-09410-PKC Document 75 Filed 05/05/20 Page 2 of 3




/s/ Kandis M. Koustenis                   /s/ Johanna Schmitt
Kandis M. Koustenis                       Dale M. Cendali
BEAN KINNEY & KORMAN PC                   Johanna Schmitt
2311 Wilson Boulevard, Suite 500          Jordan Romanoff
Arlington, VA 22201                       KIRKLAND & ELLIS LLP
(703) 525-4000                            601 Lexington Avenue
(703) 525-2207 (fax)                      New York, NY 10022
kkoustenis@beankinney.com                 (212) 446-4800
                                          dale.cendali@kirkland.com
Ethan Horwitz                             johanna.schmitt@kirkland.com
CARLTON FIELDS P.A.                       Jordan.romanoff@kirkland.com
405 Lexington Avenue, 36th Floor
New York, New York 10174                  Attorneys for Defendants Facebook, Inc.,
(212) 380-9617                            Calibra, Inc. and JVL, LLC
(212) 785-5203 (fax)
ehorwitz@carltonfields.com

Attorneys for Finco Services, Inc.


Dated: May 5, 2020




                                      2
         Case 1:19-cv-09410-PKC Document 75 Filed 05/05/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send electronic notification of such

filing (NEF) to all registered users of the Court’s CM/ECF system who have filed notices of

appearance in this matter.



                                            /s/ Kandis M. Koustenis
